DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/07/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  It has been placed in the application file, but the foreign patent documents referred to therein have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 102, 104, 106, 108, 206, 208, 222, 224, 704, and 706.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both the user (fig. 2) and the sleeve (fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: numeral 202 is used to designate both the user ([0047] of the submitted specification) and the sleeve ([0048]-[0049], [0051]-[0052], and [0063] of the submitted specification).  
Appropriate correction is required.
Claim Objections
Claims 1, 5, and 13-14 objected to because of the following informalities:  
In claim 1 (line 8), “patients skin” should read “patient’s skin” for grammatical clarity.  
In claim 5 (line 5), “first, second and third” should read “first, second, and third” for grammatical clarity.
In claim 13 (line 1), “catheter retention structure” should read “retention structure” for consistency with the rest of the claims.
In claim 14 (line 2), “the motion” should read “a motion” for clarity of antecedent basis. 
In claim 14 (line 2), “a catheter” should read “the catheter” for clarity of antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 (lines 6-8), it is unclear from the phrase “a first adhesive layer disposed on a bottom portion of the retention structure” whether the recited first adhesive layer is a part of or separate from the retention structure. For purposes of examination, lines 6-8 of claim 1 will be read as “said retention structure comprising a first adhesive layer disposed on a bottom portion thereof, wherein the first adhesive layer is configured to detachably bond to the patient’s skin;”. This interpretation is supported in [0048] and [0050] of the submitted specification.
	Further regarding claim 1 (lines 9-11), it is unclear from the phrase “a second adhesive layer provided on an outer edge of the sleeve” whether the recited second adhesive layer is a part of or separate from the sleeve. For purposes of examination, lines 9-11 will be read as “said sleeve comprising a second adhesive layer provided on an outer edge thereof and located within a diameter of the retention structure, wherein the second adhesive layer is configured as a middle protective barrier;”. Support for this interpretation can be found in [0051] of the submitted specification.
Regarding claim 4, it is unclear how the anti-infective can be disposed in both the retention structure (as in claim 2) and the second adhesive layer, third adhesive layer, or any combination thereof. For purposes of examination, “disposed” in line 1 of claim 4 will be read as “additionally disposed”. 
Regarding claim 6, it is unclear from “wherein the anti-infective is releasable upon an application of pressure by the patient” where the anti-infective is being released from and what the patient is applying pressure to. For purposes of examination, claim 6 will be read as follows: “The catheter shield of claim 2, wherein the anti-infective is releasable from the retention structure upon an application of pressure to the retention structure by the patient.” Support for this interpretation may found in [0059]-[0060] of the submitted specification. 
Claim 7 contains the trademark/trade name Melinex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Melinex and, accordingly, the identification/description is indefinite. For purposes of examination, “a melinex polyester film” will be interpreted as “a polyester film”.
Regarding claim 9, it is unclear if “the adhesives” in line 1 is referring to the first, second, or third adhesives, or some combination thereof. For purposes of examination, “the adhesives” in claim 9 will be read as “the first, second, and/or third adhesives”. 
Claim 10 states that the anti-infective may be located in the retention structure, the second adhesive layer, the third adhesive layer, or any combination thereof. This indicates that the anti-infective may be in the second and/or third adhesive layer, but not the retention structure. However, claim 2 states that the anti-infective must be located in the retention structure. For purposes of examination, claim 10 shall be read as follows: “The catheter shield of claim 2, wherein the anti-infective is a gel impregnated in the retention structure, the retention structure and the second adhesive, the retention structure and the third adhesive, or the retention structure and the second and third adhesives.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, and 13-14, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer (US 20130317445 A1) in view of Birkholz et al. (US 20060263597 A1), hereinafter Birkholz.
Regarding claim 1, Steer teaches a catheter shield comprising: a sleeve (11) configured to receive and house a proximal end of a catheter projecting from a patient (fig. 5, [0044]); a retention structure (comprised of guard 25 and either adhesive strip 27 as described in fig. 5 and [0037] or an adhesive layer provided on substantially the entirety of the underside of 25 as described in [0046]) configured as an outer protective barrier of the catheter shield (fig. 5, [0038]); a first adhesive layer (27) disposed on a bottom portion of the retention structure (may be either adhesive strip 27 as described in fig. 5 and [0037] or an adhesive layer provided on substantially the entirety of the underside of 25 as described in [0046]), wherein the first adhesive layer is configured to detachably bond to the patients skin (Steer discloses the first adhesive layer as structurally claimed; therefore the device taught by Steer is considered capable of performing the disclosed function of detachably bonding to the patient’s skin); a second adhesive layer (23) provided on an outer edge of the sleeve and located within a diameter of the retention structure (fig. 5, [0036]), wherein the second adhesive layer is configured as a middle protective barrier (Steer discloses a second adhesive layer as structurally claimed; therefore the device taught by Steer is considered capable of performing the disclosed function of being a middle protective layer).
	Steer further teaches an absorbent liner (22) located within a diameter of the second adhesive, wherein the absorbent liner is configured as an inner protective barrier (fig. 5, [0044]).
	Steer fails to teach a third adhesive layer located within a diameter of the second adhesive, wherein the third adhesive is layer is configured as an inner protective barrier; wherein the third adhesive layer comprises a moisture indicator positioned thereon.
However, Birkholz teaches an absorbent liner that functions as a moisture indicator (comprised of 12, 18, and 26; fig. 1, [0011], [0022]) with an adhesive layer (24; fig. 1, [0011]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the absorbent liner in Steer to for the absorbent liner as taught by Birkholz as both these inventions and the claimed invention are directed towards absorbent liners and the references were well-known in the art prior to the effective filing date of the claimed invention. Birkholz teaches in [0003] that a moisture indicator is helpful for indicating leaks in areas where fluid exposure is undesirable. Steer teaches a shield for protecting a catheter while a user is showering ([0038]). It would therefore have been obvious to one of ordinary skill in the art to have substituted the absorbent liner disclosed in Steer for the absorbent liner with a moisture indicator and adhesive as taught by Birkholz, as such a modification would be a simple substitution of one prior art element for another with the predictable result of a shield as taught by Steer wherein the absorbent liner is able to more likely stay in place (due to the adhesive) and a user is able see if water has penetrated the shield to the absorbent liner (due to the moisture indicator).
Regarding claim 7, Steer in view of Birkholz further teaches the indicator is formed from a hydrocolloid adhesive, a melinex polyester film, an ethylene oxide, or any combination thereof (moisture indicator fluid transport substrate taught by Birkholz may be formed of a film comprised of polyester; [0017]-[0019] of Birkholz).
Regarding claim 8, Steer in view of Birkholz further teaches the sleeve is made of a fluid-impermeable material that is flexible and configured to cover or house catheter elements connected to the patient's body ([0047] of Steer).
Regarding claim 9, Steer in view of Birkholz teaches the adhesives comprise a pressure sensitive acrylic (PSA) (third adhesive is a PSA; [0025] of Birkholz).
Regarding claim 13, Steer in view of Birkholz further teaches the catheter retention structure is rectangular in shape (fig. 5).
Regarding claim 14, Steer in view of Birkholz further teaches the catheter retention structure is a rib for impeding the motion of the proximal end of a catheter (Steer discloses a rib [comprised of 25 and 27] as structurally claimed; therefore the device taught by Steer is considered capable of performing the disclosed function of impeding the motion of the proximal end of a catheter).
Claim(s) 2, 4, and 6, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz as applied to claim 1 above, and further in view of Wright et al. (US 20070055205 A1), hereinafter Wright.
Regarding claim 2, Steer in view of Birkholz fails to teach the retention structure comprises an anti- infective disposed therein.
	Steer teaches the absorbent liner 22 may be impregnated with an antiseptic or antibacterial substance for sterilizing a user’s catheter entrance site ([0044]).
	However, Wright teaches a protective dressing (10) comprising an adhesive seal (15), wherein the adhesive seal can be impregnated with an antimicrobial ([0008]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first, second, and third adhesives in Steer to be impregnated with an antimicrobial as taught by Wright as both these inventions and the claimed invention are directed towards protective dressings and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have impregnated the adhesives taught by Steer with an antimicrobial as taught by Wright as such a modification would be a simple combination of prior art teachings and would result in a device as taught by Steer capable of preventing microbial infections at a catheter insertion site.
Such a combination would result in the retention structure comprising an anti-infective disposed therein, as the first adhesive would comprise the antimicrobial. 
Regarding claim 4, Steer in view of Birkholz and Wright teaches the anti-infective is disposed in the second adhesive layer, third adhesive layer, or any combination thereof (Steer as modified above teaches the second and third adhesive layers comprise the antimicrobial).
Regarding claim 6, Steer in view of Birkholz and Wright teach the anti-infective is releasable upon an application of pressure by the patient (the anti-infective taught by Steer as modified above is releasable from the retention structure to the patient’s skin upon the application of the retention structure to the patient, which requires the patient to apply pressure to the retention structure in order to adhere the retention structure to the skin).
Claim(s) 3, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz and Wright as applied to claim 2 above, and further in view of Zaffaroni (US 3598123 A).
	Steer in view of Birkholz and Wright fails to teach the anti-infective is encapsulated in microcapsules within the retention structure.
	Wright teaches in [0008] that the adhesive may be impregnated with many types of anti-infective.
	Zaffaroni teaches in col. 3:3-8, 56-57 a bandage 10 comprising an adhesive layer 12 with microcapsules 13 encapsulating an anti-infective agent. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anti-infective taught by Steer as modified above to be anti-infective agent encapsulated in microcapsules as taught by Zaffaroni as both these inventions and the claimed invention are directed towards dressings comprising adhesives containing anti-infectives and the references were well-known in the art prior to the effective filing date of the claimed invention. Wright teaches in [0008] that the adhesive may be impregnated with many types of anti-infective. It would therefore have been obvious to one of ordinary skill in the art to have made the anti-infective to be an anti-infective agent encapsulated in microcapsules as taught by Zaffaroni, as such a modification would be a simple substitution of one kind of anti-infective contained within the adhesive for another.
Claim(s) 5, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz as applied to claim 1 above, and further in view of Sheridan et al. (US 20200046570 A1), hereinafter Sheridan.
	Steer in view of Birkholz teaches a first layer of release paper located on a back of the retention structure (Steer - 37; fig. 7, [0046]) and a second layer of release paper located on a back of the second adhesive (Steer - [0036]). 
	Steer in view of Birkholz as taught in claim 1 fails to teach a third layer of release paper located on a back of the third adhesive. 
	However, Birkholz further teaches a third layer of release paper on a back of the third adhesive (28; fig. 1 [0012]).
It would have been obvious to one of ordinary skill in the art to have incorporated the third layer of release paper as taught by Birkholz on a back of the third adhesive, as such a modification would be a simple combination of prior art elements and would yield the predictable result of protection for the third adhesive layer.
	Steer in view of Birkholz further fails to teach wherein each of the first, second and third layers of release paper are releasable by at least one tab disposed on each of the first, second and third layers of release paper.
	Sheridan teaches a medical access opening protection device (10; fig. 1) comprising an adhesive 16 and a layer of release paper 18, wherein the release paper 18 further includes pull tabs to allow a user to more easily remove the release paper 18 from the adhesive 16 ([0021]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the first, second, and third release liners taught by Steer as modified above to have pull tabs as taught by Sheridan as both these inventions and the claimed invention are directed towards release liners covering adhesive components of medical access opening protection devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Sheridan teaches in [0021] that including pull tabs on a release paper allow a user to more easily remove the release paper from adhesive. It would therefore have been obvious to one of ordinary skill in the art to have included pull tabs on each of the first, second, and third release papers taught by Steer as modified in order to ease removal of said release papers, as taught by Sheridan. 
Claim(s) 10, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz and Wright as applied to claim 2 above, and further in view of Rios et al. (US 20170340864 A1), hereinafter Rios.
	Steer in view of Birkholz and Wright fails to teach the anti-infective is a gel impregnated in the retention structure, the second adhesive layer, the third adhesive layer, or any combination thereof.
	Rios teaches a retention structure (110; fig. 2) impregnated with an anti-infective adhesive gel ring (126). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anti-infective adhesive layer taught by Steer as modified above to be a gel as taught by Rios as both these inventions and the claimed invention are directed towards medical device retention structures and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have modified the anti-infective adhesive layer taught by Steer as modified above to be a gel as taught by Rios as such a modification would be a simple substitution of one kind of anti-infective adhesive taught in the prior art for another.
Claim(s) 11, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz and Wright as applied to claim 2 above, and further in view of Sampson et al. (US 20150196590 A1), hereinafter Sampson.
	Steer in view of Birkholz and Wright fails to teach the anti-infective comprises hypochlorous acid.
	Wright teaches in [0008] that the adhesive may be impregnated with many types of anti-infective.
	Sampson teaches compositions for preventing conditions characterized by infection and/or inflammation by administering hypochlorous acid to an affected area ([0016]-[0017]), wherein the compositions may be impregnated into adhesives ([0029]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the anti-infective taught by Steer as modified above to comprise hypochlorous acid as taught by Sampson as both these inventions and the claimed invention are directed towards anti-infectives contained in adhesives and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have made the anti-infective taught by Steer as modified above to comprise hypochlorous acid as taught by Sampson, as Wright teaches that the anti-infective may be many different kinds and such a modification would be a simple substitution of one kind of anti-infective for another.
Claim(s) 12, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz as applied to claim 1 above, and further in view of Wolzinger et al. (US 5605546 A), hereinafter Wolzinger.
	Steer in view of Birkholz fails to teach the shield is EtO or gamma sterilized.
	It is noted that sterilization of the shield can be accomplished by other methods, such as by using vaporized hydrogen peroxide. Therefore the limitation that the shield be sterilized using EtO or gamma radiation is a product-by-process limitation and will not be given patentable weight. 
	Wolzinger teaches a catheter shield (fig. 1, abstract) that is sterilized (col. 6:44-48). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have sterilized the shield taught by Steer as modified above as taught by Wolzinger as both these inventions and the claimed invention are directed towards catheter shields and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have modified the catheter shield in Steer as modified above to be sterile as taught by Wolzinger in order to prevent infections at the catheter insertion site.
Claim(s) 15, as best understood in light of the 112(b) rejections noted above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Birkholz and Wright as applied to claim 2 above, and further in view of Oveland (US 20170246435 A1).
	Steer in view of Birkholz teaches the retention structure comprises two layers (25 and adhesive layer 27; fig. 5 of Steer). 
	Steer in view of Birkholz fails to teach the anti-infective is disposed between the two layers.
	Oveland teaches a tube retention device (fig. 1b) comprising a retention structure (16) comprising multiple layers, wherein an anti-infective layer is disposed between an adhesive layer 26 and an absorbent layer 24 ([0112]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the retention structure taught by Steer as modified above to have an anti-infective layer disposed immediately above the adhesive layer 27 as taught by Oveland as both these inventions and the claimed invention are directed towards medical retention structures and the references were well-known in the art prior to the effective filing date of the claimed invention. Oveland teaches in [0111] that in a retention structure, an anti-infective agent can comprise a separate layer between an adhesive layer and an absorbent layer and would prevent bacterial growth in and around a wound site. It would therefore have been obvious to one of ordinary skill in the art to have incorporated an anti-infective layer between the adhesive layer 27 and guard 25 of the retention structure taught by Steer as modified above, as such a modification would be a simple combination of prior art teachings that would further protect against bacterial growth in and around the catheter insertion site in the device taught by Steer as modified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783